Citation Nr: 1109612	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-06 453A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease, residuals of a myocardial infarction, ischemic heart disease, arteriosclerosis, and angina pain (hereafter a heart disorder).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to June 1946, from April 1947 to April 1950, from July 1950 to August 1959, and from September 1959 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the RO in Cleveland, Ohio, which denied service connection for a heart disorder.

The Veteran testified at a June 2010 hearing before the undersigned at the Cleveland RO.  A transcript of the hearing has been associated with the claims file.

In August 2010, the Board rendered a decision denying the present claim.  For the reasons discussed below, the Board finds it appropriate to vacate this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  Under 38 C.F.R. § 20.904(a)(1), a denial of due process will be conceded when the appellant was denied his or her right to representation through action or inaction by VA or the Board.  

In September 2010, the Veteran's representative submitted a motion to vacate the Board's August 2010 decision, arguing that the Veteran was denied his or her right to representation at the June 2010 Board hearing.  In this regard, the Veteran had arrived at the hearing by himself and, through an apparent misunderstanding, it was believed that he would not be represented that day.  Thus, the hearing was conducted without a representative in attendance.  In the September 2010 motion to vacate, the Veteran's attorney stated that counsel had in fact arrived on time, indeed had arrived early, but that the hearing had already been held.  Accordingly, the Veteran's attorney has argued that the August 2010 Board decision should be vacated under 38 C.F.R. § 20.904.  The Board agrees and therefore, in order to ensure due process, vacates its August 2010 decision.  

Accordingly, the August 2010 Board decision addressing the issue of entitlement to service connection for a heart disorder is vacated.



	                        ____________________________________________
	K. PARAKKAL 
	Veterans Law Judge, Board of Veterans' Appeals


